Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ Annual Report Pursuant toSection 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2016 OR ☐ Transition Report Pursuant toSection 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-19279 EVERFLOW EASTERN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 34-1659910 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 585 West Main Street P.O. Box 629 Canfield, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( ) 533-2692 Securities registered pursuant to Section 12(b) of the Act. Name of eachexchange Title of each class on which registered None Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interest Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
